    Case: 1:19-cv-03179 Document #: 88 Filed: 08/24/20 Page 1 of 3 PageID #:773




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARK TREADWELL,                                        )
                                                       )
                                       Plaintiff,      )       No. 19 C 3179
                                                       )
               vs.                                     )
                                                       )       Judge Kendall
CHICAGO POLICE OFFICERS DAVID                          )
SALGADO (#16347), XAVIER ELIZONDO                      )
(#1340), and the CITY OF CHICAGO, Illinois,            )       Magistrate Judge McShain
                                                       )
                                       Defendants.     )

                                    JOINT STATUS REPORT

       The parties have conferred as required by Rule 26(f), and jointly submit the following

discovery plan. See Fed. R. Civ. P 26(f)(2); See Fed. R. Civ. P 26(f)(3); See Fed. R. Civ. P 16(b). The

parties understand that the Court will enter a scheduling order under Rule 16(b)(1), and that the

Court will modify any such schedule “only for good cause.” See Fed. R. Civ. P 16(b)(4).


   1. Description of Claims:

   (a) Plaintiff:      Plaintiff’s claims stem from the probable cause underlying the 10/21/17
       execution of a search warrant at 1645 S. Harding Ave. by Chicago police officers, including
       Defendants Elizondo and Salgado, and his subsequent arrest and prosecution in connection
       with items seized in relation to the same. Plaintiff brings claims against both Elizondo and
       Salgado pursuant to § 1983 for alleged Fourth Amend. violations (Illegal Search, Illegal
       Seizure; Deprivation of Liberty), Fourteenth Amend. violations (Due Process) and § 1983
       claims for conspiracy and failure to intervene. Plaintiff brings a § 1983 “Supervisory
       Liability” claim against Elizondo. In addition to these federal claims, Plaintiff brings claims
       under Illinois law for: malicious prosecution, intentional infliction of emotional distress,
       respondeat superior, and indemnification. Jurisdiction is based upon 42 U.S.C. § 1983 and
       28 U.S.C. §§ 1331, 1343, and 1367.

   (b) Defendants: Defendants Salgado and Elizondo’s responsive pleading was stayed until the
       District Court lifted the stay on August 3, 2020, Dkt. 85, thus the individual defendants have
       not yet answered the Complaint. The City answered on July 15, 2019 and the City asserts
       affirmative defenses relating to damages mitigation and/or comparative fault as well as a
       statute of limitations defense as to state law claims to the extent applicable.
    Case: 1:19-cv-03179 Document #: 88 Filed: 08/24/20 Page 2 of 3 PageID #:774



   2. Referral Cases: The case has been referred to this Court for discovery supervision and
      dispositive motion schedule.


   3. Discovery Schedule: This case was initially subject to the Mandatory Initial Discovery Pilot
      Project, however, it is the understanding of the parties that the case is no longer governed by
      the Mandatory Initial Discovery Pilot Project.

               Proposed Discovery Schedule:

               Fed. R. Civ. P. 25(a)(1) disclosures            30 days after Defendants answer the
                                                               complaint
               Fact discovery completion                       April 15, 2021
               Disclosure of Plaintiff expert report(s)        June 15, 2021
               Deposition of Plaintiff expert(s)               July 15, 2021
               Disclosure of Defendant’s expert report(s)      July 15, 2021
               Deposition of Defendant’s expert(s)             August 15, 2021
               Dispositive motions                             October 15, 2021

   4. ESI: Rule 26(f)(3)(C) - the parties anticipate that the case will involve some electronically
      stored information. The parties will work together to resolve any disputes that arise
      concerning the form or forms in which it should be produced. The parties are aware that
      the Court has adopted the Principles of the Seventh Circuit Electronic Discovery Pilot
      Program.

   5. Settlement: the parties engaged in a settlement conference with Magistrate Judge Schenkier
      on February 2, 2020. No settlement was reached. The parties are not requesting a
      settlement conference at this time, as the proposed settlement amounts remain far apart.

   6. Magistrate Judge Consent: The parties do not unanimously consent to proceed before the
      magistrate judge at this time.

   7. Pending Motions: There are no pending motions.

   8. Trial: Plaintiff has demanded a jury trial. Plaintiff anticipates that the trial will last between
      5-10 trial days.

   9. Other Matters: None at this time.



Dated: August 24, 2020
    Case: 1:19-cv-03179 Document #: 88 Filed: 08/24/20 Page 3 of 3 PageID #:775



Respectfully Submitted by:

       Matthew J. Madden (matt@mjmaddenlaw.com)
       209 S. LaSalle, 7th Floor
       Chicago, IL 60604

       For Plaintiff Treadwell

       Molly Armour (mearmour@gmail.com)
       53 W. Jackson, Suite 1424
       Chicago, IL 60604

       For Plaintiff Treadwell


       Shneur Nathan (snathan@nklawllp.com)
       Avi Kamionski (akamionski@nklawllp.com)
       Helen O’Shaughnessy (helen@nklawllp.com)
       Nathan & Kamionski, LLP
       33 W. Monroe, Suite 1830
       Chicago, Illinois 60603

       For Defendant City


       Kenneth Battle (kbattle@mokblaw.com)
       Winnefred Monu (wmonu@mokblaw.com)
       Jessica Gomez-Feie (jgf@mokblaw.com)
       O’Connor & Battle L.L.P
       20 N. Clark Street, Suite 1600
       Chicago, Illinois 60602

       For Defendant Elizondo


       Steven B. Borkan (sborkan@borkanscahill.com)
       Timothy P. Scahill (tscahill@borkanscahill.com)
       Whitney Newton Hutchinson (whutchinson@borkanscahill.com)
       BORKAN & SCAHILL, LTD.
       Two First National Plaza
       20 South Clark Street Suite 1700

       For Defendant Salgado
